Bigelow, J.
The second count in the indictment, on which alone the defendants were found guilty, is fatally defective. It was not a crime in the defendants to procure an over-insurance on their stock in trade. It was at most only a civil wrong. The charge of a conspiracy to do so does not therefore amount to a criminal offence. It was not a combination to effect an unlawful purpose, and no unlawful means by which the purpose was to be effected are set out in the indictment.
The residue of the count is too uncertain and indefinite to ■ support a conviction. It amounts to nothing more than an allegation of a conspiracy to cheat and defraud the insurance companies, which- is clearly insufficient. Commonwealth v. Shedd, 7 Cush. 514. The means by which this purpose was to be effected are not stated with such precision and certainty as to show that they were unlawful. The false pretences by which money was to be obtained from the insurance companies are not set out; and the charge of a conspiracy “to obtain money by means of false pretences of a loss thereafterward to happen,” is altogether too general and vague a statement to come within the rules of criminal pleading. ' Judgment arrested.